Citation Nr: 1646003	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-00 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a right hip condition.

3.  Entitlement to an increased rating for hearing loss.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The undersigned VLJ conducted a travel board hearing with the Veteran in August 2016.  


FINDINGS OF FACT

1.  In August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that he wished to withdraw her appeal for entitlement to service connection for a right hip condition and an increased rating for hearing loss.  

2.  The Veteran's chronic lumbar strain is caused by his service-connected gait disturbance.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a right hip condition and an increased rating for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to service connection for chronic lumbar strain for have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for a right hip condition and hearing loss during the August 2016 hearing before the undersigned.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.

The Veteran seeks entitlement to service connection for the chronic lumbar strain.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted on a secondary basis, when a disability is caused by or is aggravated by a service-connected disability.  38 C.F.R. § 3.310.

The Veteran is already service-connected for his right foot, his right knee and his right ankle.  He contends that the alteration in his gait due to his service-connected disabilities has caused chronic lumbar strain.  

In April 2016, a VA physician's assistant issued a report containing a negative nexus opinion regarding the Veteran's back.  However, there is also a positive January 2015 opinion by an orthopedist, Dr. D.  Although neither report is necessarily a model of clarity, they both contain some rationale and therefore fully inform the Board.  In addition, given the level of detail in the private opinion and the fact that Dr. D. is a medical doctor, the Board finds that his opinion is no less probative than the VA examiner's.  Thus, the evidence is at least in equipoise concerning the etiology of the Veteran's chronic lumbar strain disability.  Accordingly, all doubt is resolved in the Veteran's favor and entitlement to service connection for chronic lumbar strain is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).


ORDER

The appeals for entitlement to service connection for a right hip condition and an increased rating for hearing loss are dismissed.

Service connection for chronic lumbar strain is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


